Citation Nr: 1219727	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied service connection for PTSD.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In February 2010 the Veteran provided testimony before the undersigned Veterans Law Judge traveling to the RO.  A transcript of the hearing (transcript) is of record.  

In a June 2010 decision, the Board remanded this issue for additional development.

In expanding the claim on appeal to encompass psychiatric disability to include PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of a diagnosis of depression. 


FINDING OF FACT

The evidence reflects that the Veteran has been diagnosed with an acquired psychiatric disorder to include PTSD in accordance with the applicable regulatory criteria, there is credible supporting evidence of the claimed in-service stressor, and there is competent, probative evidence of a nexus between the Veteran's current PTSD and the in-service stressor. 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder to include PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disorder to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

In an October 2007 stressor statement, the Veteran reported experiencing mortar attacks while attached to the 2nd Infantry 123rd Aviation around April 1970.  In a September 2009 stressor statement, the Veteran described taking incoming fire while as a door gunner while stationed in Chu Lui while attached to the 2nd Infantry 123rd Aviation.

The Veteran underwent a VA examination in July 2004 and was diagnosed with PTSD.  

Per the June 2010 remand instructions, the Veteran underwent a VA examination in February 2012.  He reported that while in Vietnam, he was a Flight Operation Specialist and door gunner.  The Veteran described exposure to war hostility which the examiner determined was adequate to support the diagnosis of PTSD.  The reported stressor was also related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that after reviewing the claims file and electronic medical charts and conducting a diagnostic psychiatric examination, it was his professional medical opinion that the Veteran met the diagnostic requirement for PTSD per DSM-IV.  The examiner indicated that it would be resorting to "mere speculation to opine as to whether or not the Veteran's PTSD" was caused by or a result of the Veteran's active service or is etiologically related to active service.  The examiner noted that the Veteran reported symptoms consistent with PTSD as per DSM-IV and reported multiple potentially traumatic experiences while in service (exposure to war hostility).  

Based on the above evidence, the Board finds that service connection for an acquired psychiatric disability to include PTSD is warranted.  The Board notes that the Veteran's reported stressors of experiencing mortar attacks and incoming fire while attached to the 2nd Infantry 123rd Aviation have been conceded and are within the new evidentiary standard of fear of hostile military or terrorist activity.  The stressors are consistent with the circumstances of his service in Vietnam, as he served in the Vietnam from January 30, 1971 to November 6, 1971 with a military occupational specialty (MOS) of Flight Operation Coordinator.  The Board notes that if the Veteran, who had a noncombatant military occupational specialty, was stationed with a unit that came under enemy attack, this would strongly suggest that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subject to rocket attacks during time veteran was stationed at base).

Additionally, the Veteran described these stressors to the treating VA psychiatrist, who, as indicated in a February 2012 examination, diagnosed him with PTSD per the criteria of DSM-IV.  There is no clear and convincing evidence to indicate the stressors did not occur.  

Moreover, although the February 2012 VA examiner concluded that it would be resorting to mere speculation to determine whether or not the Veteran's current PTSD disability was caused by or a result of the Veteran's active service or is etiologically related to active service, this is not contrary evidence concerning whether the Veteran's current psychiatric disability was a result of his service in Vietnam.  Additionally, the Board notes that there is no contrary medical evidence of record that indicates that the Veteran's acquired psychiatric disability to include PTSD was not incurred in service or etiologically related to service.

Based upon the foregoing facts and analysis, the Board finds that the Veteran has met the evidentiary standard outlined in 38 C.F.R.  § 3.304(f) (3) for establishing in-service stressors in claims for PTSD, and that he has a current diagnosis of PTSD based on his described stressors.   Giving the benefit of the doubt to the Veteran, his PTSD is shown to be at least as likely as not related to his military service.  Consequently, service connection for an acquired psychiatric disorder to include PTSD must be granted on that basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for acquired psychiatric disability, to include PTSD is granted.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


